Citation Nr: 1806686	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) burial benefits in excess of $300.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to June 1947. He died in November 2012. The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 administrative decision by a VA Pension Management Center (PMC) in St. Paul, Minnesota, which granted nonservice-connected burial benefits in the amount of $300 (for funeral costs only). The appellant appeals for payment of additional burial benefits. 

The Board previously remanded this matter for further evidentiary development in May 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that she is due additional reimbursement for expenses incurred for the Veteran's funeral. For the following reasons, the Board finds a remand necessary prior to adjudication.

In the Board's May 2017 remand, it directed the RO to obtain all VA medical records from the Lancaster, California VA Medical Center and the Reno, Nevada VA Medical Center. If no records existed, the Board directed the RO to obtain and submit into the Veteran's file a negative response from the relevant VA Medical Center. To date, there is a negative response from the Greater Los Angeles Medical Center, to include the Lancaster Medical Center, but there is no negative response from the Reno Medical Center or any medical center associated with Reno. Thus, a remand is necessary so that the RO may request records from the Reno Medical Center and, if none are found to exist, place a negative response in the Veteran's file, in accordance with the remand directives of the Board's May 2017 remand instructions.

Additionally, the RO should send a second request to the Appellant for any records in her care tending to demonstrate the Veteran was in VA Medical Care at the time of his passing.

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding medical records from the Reno VA Medical Center. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. If no records are in existence, a negative response from the appropriate VA medical center must be submitted to the file.

2.The AOJ should send the appellant a letter requesting that the appellant provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal, and in particular, any records of care with regard to the Veteran's death in November 2012, specifically to include records from the Lancaster Healthcare Center. If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3. Then, readjudicate the claims. If any decision remains adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A .REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




